EXHIBIT 10.6.c
AGREEMENT
     Agreement, dated February 26, 2010 (this “Agreement”), by and between Cedar
Shopping Centers, Inc., a Maryland corporation (the “Company”), and RioCan
Holdings USA Inc., a Delaware corporation (the “Purchaser”).
W I T N E S S E T H :
     WHEREAS, the Company and the Purchaser entered into that certain Securities
Purchase Agreement, dated October 26, 2009, as amended by an agreement dated
February 5, 2010 (the “Securities Purchase Agreement”), pursuant to which the
Purchaser acquired shares of common stock of the Company (“Common Stock”) and a
warrant to acquire additional shares of Common Stock;
     WHEREAS, the Purchaser desires to acquire additional shares of Common Stock
through the reinvestment of cash dividends pursuant to the Company’s Dividend
Reinvestment and Direct Stock Purchase Plan (the “Plan”);
     WHEREAS, the Company and the Purchaser desire to amend the Securities
Purchase Agreement to permit reinvestment of cash dividends by the Purchaser
pursuant to the Plan;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration set forth herein, the parties
hereto agree as follows:
     Section 1. Amendment to Securities Purchase Agreement. From and after the
date of this Agreement, Section 9.6(b) of the Securities Purchase Agreement is
hereby amended to read in its entirety as follows:
     “(b) Notwithstanding the provisions of Section 9.6(a), (A) the Purchaser
shall be permitted to acquire additional shares of Common Stock in the open
market in an amount sufficient so as to maintain its Percentage Interest if the
Shares owned by it and its affiliates come to represent less than its Percentage
Interest as a result of (i) the issuance, grant or sale of Common Stock, options
to purchase Common Stock or Common Stock issuable upon the exercise of options
or other equity awards pursuant to any stock option, stock bonus or other stock
plan or arrangement adopted by the Company, (ii) the issuance of securities by
the Company in connection with an acquisition, merger, joint venture or sale or
purchase of assets, (iii) any Common Stock issuable upon the redemption of
outstanding Units in the Operating Partnership, or (iv) a Non Eligible Public
Offering; provided, however, that notwithstanding anything to the contrary
contained in this Agreement, if at any time or from time to time the Purchaser
does not elect to purchase its Percentage Interest of New Securities as provided
in Section 9.3, then the Percentage Interest shall automatically be reduced each
such time to be calculated on a fully diluted basis at the time of each closing
of the sale of New Securities; and (B) the Purchaser shall be permitted to
reinvest all or part of the cash dividends received on its Common Stock in
additional shares of Common Stock pursuant to the Company’s Dividend
Reinvestment and Direct Stock Purchase Plan.”

 



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties of the Parties. Each party hereby
represents and warrants: (i) the execution, delivery and performance of this
Agreement is within its power, has been duly authorized by all necessary action
and, where applicable, is not in contravention of any of its organizational
documents; (ii) this Agreement has been duly executed and delivered by such
party; and (iii) this Agreement constitutes the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.
     Section 3. No Other Amendment. Except as and to the extent previously
amended by agreement dated February 5, 2010 and as expressly amended by the
terms and provisions of this Agreement, the Securities Purchase Agreement shall
continue in full force and effect unamended. Except as expressly set forth
herein, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the parties under the
Securities Purchase Agreement, or constitute a waiver of any provision of the
Securities Purchase Agreement.
     Section 4. References to Securities Purchase Agreement. On and after the
date hereof, each reference in the Securities Purchase Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Securities Purchase Agreement, and each reference in any of the agreements
delivered in connection with the Securities Purchase Agreement to the
“Securities Purchase Agreement,” “thereunder,” “thereof” or words of like import
referring to the Securities Purchase Agreement, shall mean and be a reference to
the Securities Purchase Agreement as amended pursuant to the agreement dated
February 5, 2010 and by this Agreement.
     Section 5. Successors and Assigns. This Agreement is solely for the benefit
of and shall be binding upon the parties and their respective successors and
permitted assigns. Neither the Company nor the Purchaser may assign this
Agreement or any of its rights, duties or obligations hereunder without the
prior written consent of the other party.
     Section 6. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
     Section 7. Headings. Section headings are for convenience only and do not
control or affect the meaning or interpretation of any terms or provisions of
this Agreement.
     Section 8. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York governing contracts to be
made and performed therein without giving effect to principles of conflicts of
law, and, with respect to any dispute arising out of this Agreement, each party
hereby consents to the exclusive jurisdiction of the courts sitting in the City
of New York as provided in Section 10.15 of the Securities Purchase Agreement.
     Section 9. Severability. Should any part, term, condition or provision
hereof or the application thereof be declared illegal, invalid or otherwise
unenforceable or in conflict with any other law by a court of competent
jurisdiction, the validity of the remaining parts, terms, conditions or
provisions of this Agreement shall not be affected thereby, and the illegal,
invalid

2



--------------------------------------------------------------------------------



 



or unenforceable portions of this Agreement shall be and hereby are redrafted to
conform with applicable law, while leaving the remaining portions of this
Agreement intact, except to the extent necessary to conform to the redrafted
portions hereof.
     Section 10. Further Assurances. Each party shall duly execute and deliver,
or cause to be duly executed and delivered, such further instruments and
documents and to take all such actions, in each case as may be necessary or
proper to carry out the provisions and purposes of this Agreement.
     Section 11. Entire Understanding. This Agreement states the entire
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof. This Agreement may not be amended, modified or waived except by
an instrument in writing signed by each of the parties hereto.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN         Name:   Leo S. Ullman        Title:  
Chairman and President   

            RIOCAN HOLDINGS USA INC.
      By:   /s/ RAGHUNATH DAVLOOR         Name:   Raghunath Davloor       
Title:   Chief Financial Officer   

4